 ALMA PLASTICS COMPANYAlma Plastics Company and Oil, Chemical andAtomic Workers International Union, AFL-CIO, Petitioner. Case 25-RC-7860November 24, 1982DECISION ON REVIEW AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn October 9, 1981, the Regional Director forRegion 25 issued a Decision and Direction of Elec-tion in the above-entitled proceeding' in which hefound appropriate the Petitioner's requested unit ofapproximately 47 employees employed at the Em-ployer's Rotocast plant, in Edinburgh, Indiana, re-jecting the Employer's contention that the unitmust be broadened to include employees at itsnearby Amos plant and related warehouse and as-sembly facilities. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review ofthe Regional Director's decision on the grounds,inter alia, that in reaching his unit determinationhemade erroneous findings of fact and departedfrom officially reported precedent. By telegraphicorder dated November 5, 1981, the National LaborRelations Board granted the request for review.Pursuant to the Board's Rules and Regulations,the election was held on November 6 in the unitfound appropriate by the Regional Director andthe ballots were impounded pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer is engaged in the manufacture,sale, and distribution of plastic products and oper-ates 10 plants in various States, including the 2Edinburgh plants. There is no collective-bargaininghistory at the plants here involved.The Amos plant facilities comprise a main pro-duction building (which houses the administrativeoffices), a warehouse building located across thestreet therefrom, and an assembly building locatedabout eight blocks distant. A total of 472 employ-ees work at these three facilities, 5 at the ware-house, 24 at the assembly building, and the rest atthe main plant facility. The Rotocast plant employs47 employees in a building located about 800 feet'United Rubber, Cork, Linoleum and Plastic Workers of America isthe Intervenor in this proceeding.265 NLRB No. 65from the Amos plant. Prior to January 1978, theRotocast operation was considered a department ofthe Alma Plastics Company at the Amos plant andfor purposes of job bidding the Rotocast plant isstill treated as a department.The two plants are engaged in the molding andfinishing of plastic compounds, utilizing differentprocesses. The Amos plant uses the injection mold-ing process, and the Rotocast plant a rotationalmolding process. The two plants obtain some oftheir raw materials from the same intracorporatesources and make some sales to common custom-ers. However, each also purchases raw materialsand supplies independently. All sales are madethrough the Employer's sales department. Whileeach plant is physically separate and headed by itsown plant manager, who reports directly to a cor-porate vice president at the Employer's Alma,Michigan, headquarters, there is a common person-nel policy for the two plants which is determinedjointly, on a "consensus" basis, by a three-membercommittee consisting of the two plant managersand the personnel manager at the Amos plant.These personnel policies are set forth in an employ-ee handbook, issued to and applied to the employ-ees of both plants. No deviations from these poli-cies are permitted and any changes in policy arethe result of action taken by this three-membercommittee. Hiring for both plants is accomplishedexclusively by the personnel manager at the Amosplant. The plant managers, subject to the Employ-er's internal grievance procedures, have independ-ent authority to decide day-to-day personnel mat-ters, including discipline, discharge, layoff, thegranting of leaves of absence, and the scheduling ofovertime and vacations. In case of layoff, the plantmanager makes the decision as to the number andidentity of the classifications to be eliminated but,because of the Employer's multiplant senioritypolicy, the identity of specific employees to be laidoff is the function of the personnel department atthe Amos plant.In addition to centralized administration andcommon personnel policy, there is some functionalintegration of operations. For example, employeesfrom the Amos plant perform carpentry work forthe Rotocast plant; skilled Amos employees oper-ate and perform maintenance work on complex Ro-tocast machinery; other Amos employees producecomponent parts and repair and alter molds andoccasionally build prototype molds for the Roto-cast plant. The Amos plant also performs the dataprocessing, administers the affirmative action plans,and maintains records for retirement benefits andapprentice programs for both plants. Many of thejob classifications at the two plants are the same or479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar, with similarly classified employees receiv-ing uniform wages, and all employees receive thesame fringe benefits, according to seniority. Work-ing conditions are generally the same and acommon safety and apprentice program applies atboth plants. Layoffs, bumping, and recalls arebased on citywide seniority. In job bidding, em-ployees in the affected department are given firstpriority in bidding in their own department orplant for a 24-hour period, after which period bid-ding rights are available to employees of bothplants.The record specifically sets forth 25 instances ofemployee transfers during the period from March1, 1980, to March 31, 1981, 17 of which resultedfrom job bidding and 8 from layoffs, bumping, andrecall situations. While the record does not indicatethe number of temporary transfers, it is evidentfrom the above-noted facts that Amos plant em-ployees operate or perform maintenance work oncomplex Rotocast machinery, make repairs and al-terations on Rotocast molds, and perform the car-pentry work at the Rotocast plant, and that thereare temporary interchange and frequent contactamong employees at both plants.Although the Rotocast facility is treated as aseparate plant because it utilizes a distinct produc-tion process and has its own plant manager, andwhile the Petitioner herein has requested a unitlimited to the Rotocast employees, we conclude,contrary to the Regional Director, that the factsherein rebut the presumption that such requestedsingle-plant unit is appropriate. First, as noted, thetwo plants are but 800 feet apart, both are engagedin the molding and finishing of plastic com-pounds-albeit by different processes, and both uti-lize production employees having similar skills. Inaddition, there is centralized personnel administra-tion for both plants; the supply of certain repair,maintenance, and other services to the Rotocastplant by Amos plant employees; and applications ofcitywide seniority in the case of layoffs. Thus, not-withstanding the fact that the Rotocast plant man-ager implements the centralized labor relationspolicy on a day-to-day basis with respect to manymatters and while the interchange of productionemployees appears to result primarily from thecitywide layoff and recall system, we nonethelessview the Rotocast plant as a specialized productiondepartment of the Amos plant, and conclude thatits employee complement does not enjoy a commu-nity of interest sufficiently distinct from the Amosplant production and maintenance employees towarrant our finding appropriate the petitioned-forunit.Accordingly, and based on the above and therecord as a whole, we find the requested unit ofRotocast employees to be inappropriate.2As thecitywide production and maintenance employeecomplement is approximately 10 times larger thanthe petitioned-for unit and the Petitioner has not in-dicated a desire to proceed to an election in abroader unit, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER JENKINS, dissenting:Section 9(b) of the Act directs the Board to"decide in each case whether, in order to assure toemployees the fullest freedom in exercising therights guaranteed by this Act," the unit appropriatefor collective bargaining shall be the employerunit, craft unit, plant unit, or a subdivision thereof.The majority takes a long step backward from thegoal of assuring employees that freedom.I had thought one of the basic principles of unitdetermination was that "the party seeking to over-come the presumptive appropriateness of a single-plant unit must be able to show that the day-to-dayinterests of the employees at the location soughthave merged with those of the employees at theother locations." Penn Color, Inc., 249 NLRB 1117,1119 (1980). This principle and its corollary thatsubstantial authority vested in the manager of thesought single plant to handle the day-to-day super-vision of the employees is "more significant in de-termining the appropriateness of the unit soughtthan centralized recordkeeping or product integra-tion" (Penn Color, Inc., supra) are totally obscuredby the majority's decision. Thus, the majority doesnot dispute the Regional Director's finding that theplant manager of the sought Rotocast plant exer-cises final authority over virtually all decisions af-fecting the employees once they are hired. In lieuof the factors that would have been decisive untiltoday, the majority relies on such factors as the·See The Kendall Company, 184 NLRB 847 (1970); Kent Plastics Corp,183 NLRB 612 (1970); and The Kendall Company, 181 NLRB 1130(1970). See Caron International Inc., 222 NLRB 508 (1976).Contrary to our disenting colleague, the facts of the case herein showmore than just centralized administration. Thus, as noted above, person-nel policy is formulated by a triumvirate of the two plant managers--who carry out this same policy on a day-to-day basis-and the personnelmanager-who is exclusively responsible for hiring employees at bothplants. Finally, seniority for purposes of layoff and recall are Employer-wide, and employees laid off from one plant may be recalled to the other.We have not, therefore, reached conclusions without basis in fact, norhave we "ignored a long [line] of contrary precedent." We have merelyreviewed the facts herein and found, based on those facts, that the pre-sumption favoring a· ingle-plant unit has been rebutted.480 ALMA PLASTICS COMPANYsimilarity of products manufactured,3centralizedpersonnel administration, common seniority, andpossession of similar skills by some employees atboth plants. To the extent that such factors aremade decisive, the presumptive appropriateness ofa single-plant unit is rendered meaningless. The ma-jority relies also on the relatively short distance be-tween the plants. But relative distance can be onlya secondary indication with respect to separatecommunity of interest, and has no significanceunless it reflects the primary factors, such as thedegree of autonomy possessed by the plant man-ager. The other set of factors on which the major-ity purports to rely is the employee interplanttransfers and the so-called "temporary interchangeand frequent contact among employees at bothplants." What all this amounts to, however, is thatsome employees have transferred permanently fromone plant to the other at their own request and thatcertain skilled employees from the Amos plant per-form their specialized work, such as carpentry andthe operation, maintenance, and repair of complexI Similarity of the products manufactured has never been, in itself, arelevant factor in unit determinations. Products integration, a factor ofsecondary importance (Penn Color. Inc.. supra The Black and DeckerManufacturing Company, 147 NLRB 825, 828 (1964)), is not present here.Its absence is only one of the facts that distinguish this case from thosecited by the majority.machinery, at the Rotocast plant. This does notamount to significant interchange. The transfer ofemployees for their own convenience or benefit isnot entitled to much weight. Penn Color, Inc.,supra. The temporary assignment of skilled Amosplant employees to perform work at the Rotocastplant does nothing to affect the separate communi-ty of interest of the Rotocast plant employees, whospend all of their time in their own plant and haveminimal contact with the vast majority of theAmos plant employees.The majority relies, ultimately and by way of ra-tionale, on its finding that the Rotocast plant is a"specialized production department of the Amosplant," this characterization expressly overriding allthe factors favoring the separate appropriateness ofthe single-plant unit. However, the characterizationis merely conclusory and is emblematic of the ma-jority's willingness, ignoring a long history of con-trary precedent, to make centralized administrationthe keystone to rebutting the presumption of sepa-rate appropriateness. Cf. Haag Drug Company, In-corporated, 169 NLRB 877, 878 (1968). Since that isthe only factor of any importance that argues for amerger of the Rotocast plant employees' day-to-day interests, the Regional Director was correct infinding that the presumption has not been rebutted.481